DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 8 April 2021, with respect to the rejection(s) of the pending claims, as amended, over Haffner in combination with Watson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haffner alone, as presented below.
The claims in this application define an obvious variation of the invention disclosed and claimed in US 10,206,813 to Haffner. A patent’s disclosure may be used to determine the meaning of terms in a claim. See In re Basell Poliolefine, 547 F.3d 1371, 1378 (Fed. Cir. 2008); Application of Vogel, 422 F.2d 438, 441 (C.C.P.A. 1970).  In re Basell Poliolefine, 547 F.3d at 1378 quoting Application of Vogel, 422 F.2d 438, 442 (C.C.P.A. 1970). The membrane with “elastic properties” as set forth in the instant claims is an obvious variation of an embodiment disclosed and claimed in US 10,206,813 to Haffner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,206,813 to Haffner et al. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recites a drug delivery ocular implant with a shell, a space within the shell containing a therapeutic agent, a semipermeable membrane, a . 
With regard to claims 2, 20, see patented claims 1, 3, 6, 7, 17. With regard to claims 3,4,6, see patented claims 21, 22. With regard to claims 8, 9 see patented claims 4, 2. With regard to claims 10, 11, see patented claims 10,13, 4, 2.
With regard to claim 5, the patented claims do not recite the claimed membrane thickness. However, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
With regard to claims 13-19, the claimed drugs are well known in the art of ocular treatment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the well-known ocular drugs in the implant suggested by the prior art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,206,813 to Haffner et al in view of WO 2012/071476 to Applegate et al. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recites a drug delivery ocular implant with a shell, a space within the shell containing a therapeutic agent, a semipermeable membrane, a flow pathway, and a retention member. The ‘813 patent does not claim a distal seal. However, the ‘476 reference discloses a distal seal 64 to control drug elution properties of the implant. It would have been obvious to a person having ordinary skill in the art at the time of invention to add the seal disclosed in the ‘476 reference to the invention claimed in the ‘813 reference in order to control the drug elution from the implant, as taught in the ‘476 reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        15 April 2021